Case 1:18-cv-05955-VEC Document 51 Filed 03/11/19 Page 1 of 6

UNITED STATES DlSTR|CT COURT
SOUTHERN D|STR|CT OF NEW YORK

 

N|COLE BURGESS,
ATTORNEYS AFFlRl\/lATlON
Plaintiff, Case No.: 18-cv-5955 VEC
-against-

TWO CHARLTON OWNERS CORP.,
CHARLTON OWNERS CORP. and AB|GAL
CONGER,

Defendants.

 

Stuart H. Finkelstein, an attorney duly admitted to practice in the United States
District Court for the Southem District Court of New York, affirms under penalties of
perjury as follows:

1. l am the attorney for N|COLE BURGESS the Plaintiff in the above captioned

action.

2. l submit this Affirmation in response to the Order to Show Cause issued by the
Court on January 29, 2019.

3. This is an action under Title l|l of the Americans With Disabi|ities Act.

4. l\/ly client, l\/ls. Burgess, is disabled and can only move about in a Wheel chair. She
engaged me by telephone to commence an action under the ADA to obtain injunctive
relief against the defendants lf successful she would have obtained injunctive relief
only, not monetary damages. lf successful in prosecuting her action l Would have
been awarded her counsel fees and costs. l\/lrs. Burgess has no obligation to pay my

counsel fees or costs, and no fees or costs can ever be collected from my client.

Case 1:18-cv-05955-VEC Document 51 Filed 03/11/19 Page 2 of 6

5. This action Was commenced June 30, 2018. The complaint seeks injunctive relief,
the repairs/modifications to the facility, (a restaurant) so that she can gain access to it
in a Wheelchair. ln actions under the ADA the client does not pay a fee to the
attorney, nor does the client pay expenses Counsel fees are authorized by statute to
be paid by the defendants Thus, there Was no Written letter of engagement in this

case because none is required Where the client is not paying the attorney a fee.l

6. When l\/lrs. Burgess retained me, she gave me her telephone number, Which Was
a mobile phone number. She did not provide me With her address, and did not have
an email address During my representation other l\/lrs. Burgess never came to the

office. l\/ly office Was in Syosset, Long island and she lived in NeW York City.

7. ln early November 2018, during a telephone conversation With her she told me
that she Was in Georgia. l didn’t ask her for any additional contact information in

Georgia because l Was able to reach her by mobile phone.

 

l22 NYCRR Part 1215 Written Letter of Engagement, §l2l5.l
Requirements provides, in relevant part:

Effective March 4, 2002, an attorney who undertakes to represent
a client and enters into an arrangement for, charges or Collects
any fee from a client shall provide to the client a written
letter of engagement before commencing the representation, or
within a reasonable time thereafter (i) if otherwise
impracticable or (ii) if the scope of services to be provided
cannot be determined at the time of the commencement of
representation. For purposes of this rule, where an entity (such
as an insurance carrier) engages an attorney to represent a
third party, the term "client" shall mean the entity that
engages the attorney. Where there is a significant change in the
scope of services or the fee to be charged, an updated letter of
engagement shall be provided to the client.

Case 1:18-cv-05955-VEC Document 51 Filed 03/11/19 Page 3 of 6

8. l\/ly last contact with l\/lrs. Burgess was during the last week of November 2018. l
called her phone number on or about November 29, 2019 at which time l was told she
was not coming back to New York until after the New Year. When l called her after

that l received a message that the number was disconnected.

9 . A conference call was held with the court on December 6, 2018 because my
client did not provide HlPPA authorizations that were due by November 29, 2018. l
told the court that l heard from her late on November 29, 2018 at which time l was told
she was not coming back to New York until after the New Year. During the
conference call l told the court that the last time l spoke to her she was down in

Georgia and l was subsequently unable to reach her.

10. From November 28, 2019 through January 7, 2019 l called that number about
three more times and each time l got a message that it was disconnected.

11. On January 7, 2019 l filed an affirmation with the Court in which l stated:

l\/ly last contact with Plaintiff Burgess was the last week of November, 2018.
Slnce that time, l have been unable to contact Plaintiff Burgess, and
l have called Plaintiff Burgess and her phone number is not working and have

been unable to communicate with her.

12. On January 22, 2019 Gary Ehrlich, the attorney for Two Charlton, filed an
affirmation and memorandum of law in which he requested that the case be dismissed
because l had not had any kind communication with my client for almost two months
and had not demonstrated that l had the means to contact her in the near future. ln so
doing he accepted, without question, my representations that l had been unable to

reach my client, as he relied upon them in support of his motion.

Case 1:18-cv-05955-VEC Document 51 Filed 03/11/19 Page 4 of 6

13. ln the memorandum of law l\/lr. Ehrlich submitted in support of Two Charlton’s
motion he argued, among other things, that the court should dismiss the case with
prejudice He asserted that Plaintiff commenced this action nearly seven months
earlier, “but has not had any communication with her attorney Stuart Finkelstein since
last November. As demonstrated through l\/lr. Finkelstein's affirmation, he can no
longer reach the plaintiff over the phone and she has not made any attempt to contact
him to litigate the case.” He argued that the Court must infer from Plaintiffs lack of

communication that she no longer wishes to prosecute this case.

14. On January 22, 2019, after the motion to dismiss was made the attorneys for both

parties signed a stipulation dismissing the case with prejudice and without costs

15. l signed the stipulation because from the very beginning of this case defendant’s
lawyer Gary Ehrlich was very contentious First, he was annoyed that l had filed for a
default judgment as l obtained a Clerk’s Certificate of Default against all the then
defendants After the Court admonished me about not following her procedure to
obtain a defaultjudgment, l agreed to let him interpose an Answer, yet he continued to
be contentious. He even wrote a letter to the Court complaining about “not receiving
plaintiffs counsel’s cooperation”. lf the Court will review his papers in support of his

motion it will observe that his they contain unnecessary ad hominem attacks upon me.

16. After l read his papers, l called him and his response, via email was “l am out of
the office right now. What is it that you need to discuss?” Later on that day l had a
conversation with Russell Edwards, Esq., Ehrlich’s associate He told me l\/lr. Ehrlich
had no interest in speaking with me and l went on tell l\/lr. Russell that l wanted to
discontinue the case, without prejudice, and with no costs and attorney fees to either
side. He said that l\/lr. Ehrlich had no interest in doing that, as l had cost his client
money for attorney fees as well as paying monies to their expert who had conducted a
Site inspection at the building. They wanted their money back. l was told if the case
was dismissed without prejudice, or even if l made a motion to be relieved and l\/lrs.

Burgess did not hire a new attorney or went pro se, or did not refile the case, they

Case 1:18-cv-05955-VEC Document 51 Filed 03/11/19 Page 5 of 6

would come after her for attorney fees and their costs They would only accept
discontinuance with prejudice and they sent me their stipulation on January 21St.

Under the circumstances l felt compelled to sign it. l sent it back January 22"d.

17. The Court accepted and “so ordered” and thereby approved of the stipulation, as
demonstrated by the fact that it issued an order which stated: “lT lS HEREBY
ORDERED that the Court will accept the parties' stipulation of dismissal with
prejudice The parties must refile the stipulation on ECF. Once the parties have refiled

the stipulation, the Clerk of Court is respectfully directed to close the case.”

18. On January 29, 2019, after accepting the party’s stipulation withdrawing the
action with prejudice, Judge Caproni made an ex parte order directing me to show
cause no later than February 8, 2019, why l should not be referred to the Grievance
Committee of the Southern District of New York “for voluntarily dismissing his client's
case with prejudice in apparent violation of Rule 1.2(a) of the New York Rules of

Professional Conduct. “

19. lt is submitted that my attempts to reach my client, before signing the stipulation,
were reasonable under the circumstances l had no address or telephone number for
her and the last time l spoke to her she was in Georgia, and told me she was not
returning to New York until after the new year. She is not prejudiced by the dismissal
because she is not bound by it and could commence a new action against the same
defendant The court can also vacate the stipulation, sua sponte, on the ground that it

is not binding on the plaintiff (See memorandum of law)

20. lt is further submitted that at the time l signed the stipulation this Court could not
have believed that my conduct was in “in apparent violation of Rule 1.2(a) of the New
York Rules of Professional Conduct” since it approved of the stipulation and made an
order accepting it. The Court knew at that time that l had lost all contact with l\/lrs.

Burgess, yet it still accepted the stipulation of discontinuance with prejudice.

Case 1:18-cv-05955-VEC Document 51 Filed 03/11/19 Page 6 of 6

21. Respectfully, for the reasons set forth above the Court should not forward this

matter to the Grievance Committee or take any further action with regard to this matter

which is now concluded with the approval of the Court.

Dated: l\/larch 11, 2019
Syosset, New York

 
    

stu§rt H. Fiiqk§lstein, Esq. “
Attorney for Plaintiff

338 Jericho Turnpike
Syosset, New York 11791
(718) 261-4900

